DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-12, 14-18 and 20 is/are rejected and claim 13 and 19 is/are objected to. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “training annotation models using the N training sets; generating a set of secondary labels for each image of the image set using the trained annotation models; and determining a final label for images of the image set based on the respective set of secondary labels” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of data mining which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 10-12, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu ”Multiple Clustered Instance Learning for Histopathology Cancer Image Classification, Segmentation and Clustering” in view of Yang (US 20150170000).

Regarding claim 1, Xu discloses a method for ambiguous object classification, comprising: 
receiving an image set, wherein each image of the image set is labeled with a noisy label of an ambiguous object class (see 3.2 Multiple Cluster Assumption, see images in figure 2, shows purple noises):

    PNG
    media_image1.png
    91
    436
    media_image1.png
    Greyscale

generating a set of secondary labels for each image of the image set using the trained annotation models (see figure 2, column under ‘standard’  is read as the first labels, the ‘MIL’ column is read as the second labels which does not include patch level equations): and 
determining a final label for images of the image set based on the respective set of secondary labels (see figure 2, MCIL incudes patch level clustering which also reads on final labels):

    PNG
    media_image2.png
    464
    1210
    media_image2.png
    Greyscale

Xu is silent in disclosing partitioning the image set into N training sets; training annotation models using the N training sets. Yang discloses partitioning the image set into N training sets (see figure 6, the dataset in node 400 is read as the main dataset, the dataset in 410 is read as the partitioned dataset); training annotation models using the N training sets (see figure 2, 255 is read as the training of the annotated model, also see paragraph 29, that may be used by the recognition machine 110 to train an image classifier). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include partitioning the image set into N training sets in order to determine which part of the training set give the classifier the best performance which will improve image recognition. 

Regarding claim 2, Yang disclosing the method of Claim 1, wherein the N training sets are split into K orders, wherein each order comprises all images of the image set (see figure 4, the dataset is spilled into 8 portions, where K is equal to 8). See motivation for claim 1.

Regarding claim 3, Yang disclosing the method of Claim 2, wherein training sets belonging to the same order are non-overlapping (see figure 6, the dataset in 600 does not overlap):

    PNG
    media_image3.png
    171
    897
    media_image3.png
    Greyscale
.
See motivation for claim 1.

Regarding claim 4, Yang discloses the method of Claim 2, wherein training sets belonging to the same order are the same size (see paragraph 151, denotes a template model or codebook of size K, the size K is read as the size of the dataset). See motivation for claim 1.

Regarding claim 5, Yang discloses the method of claim 1, further comprising training a runtime model using the image set associated with the final labels (see paragraph 34, image classifier module 240, the classifier trainer module 250, or both, may form all or part of a node division module 255, e.g., a module configured to perform hard-splitting of nodes for hierarchical classification, the node is read as the final label and it is trained). See motivation for claim 1.

Regarding claim 10, Yang discloses the method of Claim 1, wherein each of the annotation models is trained using a different training set of the N training sets (see figure 6, the sets are trained in different nodes, each node is its own training set). See the motivation for claim 1. 

Regarding claim 11, Yang discloses the method of Claim 1, wherein the set of secondary labels for a given image is generated using the trained annotation models that were not trained using the image (see figure 6, the data in node 411 is not trained in 415, 415 is read as secondary dataset). See the motivation for claim 1.

Regarding claim 12, Yang discloses the method of Claim 1, wherein when more than a threshold number of secondary labels disagree for a given image, determining the final label for the image comprises facilitating reannotation of the image (see paragraph 48, by omitting unrelated classifiers and executing only those classifiers with at least a threshold probability of actually classifying a candidate visual pattern, node 415 is read as the final label, the data in 400 is reannotated to node 415). See the motivation for claim 1.

Regarding claim 14, Yang discloses the method of Claim 1, further comprising removing an image from the image set when more than a threshold number of secondary labels for the image disagree (see figure 7, data in 411 and 415 do not agree, also see paragraph 48, by omitting unrelated classifiers and executing only those classifiers with at least a threshold probability of actually classifying a candidate visual pattern):

    PNG
    media_image4.png
    210
    657
    media_image4.png
    Greyscale
.
See motivation for claim 1.

Regarding claim 15, Yang discloses the method of Claim 1, wherein the final label for a given image is determined based on a majority vote between the secondary labels within the set of secondary labels for the image (see figure 7, 411 took the majority of the data compared to node 415, both 411 and 415 are on the same level which also reads on secondary labels). See motivation for claim 1. 

Regarding claim 16, see the rationale and rejection for claims 1 and 5. 

Regarding claim 18, see the rationale and rejection for claim 2. 

Regarding claim 20, Yang discloses the non-transitory computer-readable storage medium of Claim 16, wherein the final label for a given image is determined based on agreement between a threshold number of secondary labels for the image (see paragraph 48, by omitting unrelated classifiers and executing only those classifiers with at least a threshold probability of actually classifying a candidate visual pattern, see figure 7, node 400 and node 410 are in agreement with each other, font 1 to font 5 are in agreements). See motivation for claim 1.

3.	Claims 6-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Xu ”Multiple Clustered Instance Learning for Histopathology Cancer Image Classification, Segmentation and Clustering” in view of Yang (US 20150170000) and CHO (US 20140334691).

Regarding claim 6, Xu and Yang discloses all the limitations of claim 5, but is silent in disclosing the method of Claim 5, further comprising: selecting an operation program based on a determined classification from the runtime model; and operating an appliance according to the operation program. Yang and CHO discloses the method of Claim 5, further comprising: selecting an operation program based on a determined classification from the runtime model (see CHO figure 14, health and recipe are type of operation); and operating an appliance according to the operation program (see figure 14, appliance can be controlled and it is a program, see below):

    PNG
    media_image5.png
    368
    1249
    media_image5.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include controls of the appliance in order to allow operator to control the appliance from anywhere which increases flexibilities. 

Regarding claim 7, CHO discloses the method of Claim 1, wherein the image set is received from a set of appliances (see paragraph 68, mobile device 1000 may receive, from the household appliance 5000, information about an operation of the household appliance 5000 that is used in a current cooking process. According to this aspect, the household appliance 5000 may be a microwave oven). See the motivation for claim 6.

Regarding claim 8, CHO discloses the method of Claim 1, wherein the image set comprises images that depict a view from above a scene (see figure 9, the images are capture above the objects):

    PNG
    media_image6.png
    574
    920
    media_image6.png
    Greyscale
.
See the motivation for claim 6.

Regarding claim 9, CHO discloses the method of Claim 1, wherein the ambiguous object class comprises a food type (see figure 10 below, shows plurality of food types):

    PNG
    media_image7.png
    557
    1098
    media_image7.png
    Greyscale
.
See the motivation for claim 6.

Regarding claim 17 see the rationale and rejection for claim 6.

[4]	Claim Objections
Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 13, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the method of Claim 12, wherein facilitating reannotation of the image comprises providing the image, a first secondary label with a highest confidence score, and a second secondary label with a second highest confidence score, to a manual labeler; and receiving the final label for the image from the manual labeler;” in combination with the rest of the limitations of claims 1 and 12.

Regarding claim 19 see the rationale for claim 13.

Das (US 20100124378) discloses events and super-events are detected in the collections using the hierarchical event detector 110 from FIG. 1, wherein the events are then labeled by a human manual event labeler 607 into one of the pre-determined set of event categories (see paragraph 31). Das is silent in disclosing the method of Claim 12, wherein facilitating reannotation of the image comprises providing the image, a first secondary label with a highest confidence score, and a second secondary label with a second highest confidence score, to a manual labeler; and receiving the final label for the image from the manual labeler.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/26/22